Citation Nr: 9930046	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  97-33 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to the assignment of a higher disability 
evaluation for degenerative disc disease of L3-4, L4-5, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1990 to April 
1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
and assigned a 20 percent rating for degenerative disc 
disease of L3-4 and L4-5, and granted service connection and 
assigned noncompensable evaluations for a muscular strain of 
the cervical spine and major depressive disorder, single 
episode, mild.  After the veteran submitted a timely Notice 
of Disagreement, the RO addressed all three issues in a 
Statement and Supplemental Statements of the Case. 
Thereafter, the veteran perfected his appeal of the issue of 
a rating in excess of 20 percent for his low back disorder, 
but, as will be explained below, he did not submit a timely 
Substantive Appeal of the other two increased rating issues.  

In written argument dated in February 1999, the veteran's 
representative asserted that the veteran was unemployable due 
to his service-connected disabilities which, in the Board's 
judgment, raises a claim for a total compensation rating 
based on individual unemployability.  Since this issue has 
not been adjudicated by VA, it is referred to the RO for 
appropriate action.  The Board also notes that, in a 
statement in support of claim dated in January 1999, the 
veteran claimed entitlement to a temporary total rating based 
on hospitalization and/or convalescence following surgery for 
his service-connected low back disability, pursuant to 38 
C.F.R. §§ 4.29 and/or 4.30 (1999).  As this claim has not 
been addressed by VA, it is also referred to the RO for 
adjudication.


REMAND

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  However, it 
appears that all relevant facts have not been properly and 
sufficiently developed with regard to the issue on appeal and 
that further assistance is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a). 

After the claim was certified to the Board, the veteran 
submitted additional evidence pertaining to evaluation and 
treatment for his degenerative disc disease of the lumbar 
spine, including surgery performed in January 1998.  Such 
evidence has not first been considered by the agency of 
original jurisdiction or RO.  Any pertinent evidence 
submitted by the appellant or representative which is 
referred to the Board by the originating agency under 
38 C.F.R. § 19.37(b) (1999), must be referred to the agency 
of original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived by the appellant or representative or unless 
the Board determines that the benefit, or benefits, to which 
the evidence relates may be allowed on appeal without such 
referral.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.  38 C.F.R. § 20.1304(c) (1999).  In 
this case, the Board finds no such waiver of RO review of the 
evidence. Thus, in order to assure the veteran of full due 
process, the recently received medical records must be 
reviewed by the RO prior to Board review.  

In reviewing the record, the Board further notes that, 
subsequent to the most recent VA compensation examination 
performed for the purpose of evaluating the veteran's low 
back disability, the veteran underwent lumbar spine surgery 
for his degenerative disc disease.  It is contended on behalf 
of and by the veteran, in essence, that his low back 
disability has increased in severity since that time.  In 
view of the foregoing, the Board finds that a remand is 
required for the purpose of determining the current degree of 
severity of the veteran's degenerative disc disease of the 
lumbar spine.  Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In further 
support of the need for a more current and thorough 
examination, the Board notes that the most recent examination 
did not answer some of the points raised in DeLuca v. Brown, 
8 Vet. App. 202 (1995), which requires that functional loss 
be fully portrayed.  It is essential that the examination 
adequately portray the degree of functional loss.  38 C.F.R. 
§§ 4.40, 4.45 (1999); DeLuca, supra.
Additionally, the Board considers that additional medical 
records associated with the veteran's surgical convalescence 
should be obtained.  The VA's statutory duty to assist him 
includes the obligation to obtain pertinent treatment 
records, the existence of which has been called to its 
attention.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

The record shows that the veteran had requested a hearing 
before the Board, but he gave notice that he would be unable 
to attend the scheduled because of then pending surgery.  The 
RO should clarify whether the veteran wanted to reschedule 
the hearing or was waiving his request in these regards.

The Board also notes that, while a Statement of the Case 
issued during this appeal addresses all three issues appealed 
by the veteran (assignment of higher ratings for low back, 
neck, and psychiatric disorders) and the informal hearing 
presentation prepared by the veteran's representative 
advances both the cervical and lumbar spine issues addressed 
by the June 1997 RO decision that was appealed, the RO, quite 
properly, certified only the lumbar disc disability for 
appeal.  A timely substantive appeal was not filed as to the 
other claims.  Under the pertinent law and regulations, 
following the issuance of a statement of the case (SOC), the 
claimant must file a Substantive Appeal within 60 days from 
the date the SOC is mailed or within the remainder of the 
one-year time period from the date of mailing of notice of 
the initial determination being appealed, whichever ends 
later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The 
Substantive Appeal should also set out specific arguments 
relating to errors of fact or law made by the RO in reaching 
the determination(s) being appealed.  38 U.S.C.A. § 
7105(d)(5); 38 C.F.R. § 20.202; see also Archbold v. Brown, 9 
Vet. App. 124, 132-133 (1996).  Since the veteran did not 
perfect his appeal of these issues,  the Board does not have 
jurisdiction to act on them.  See 38 C.F.R. §§ 20.200, 
20.302(c) (1999) (an appeal requires a notice of disagreement 
and a timely filed substantive appeal after issuance of a 
statement of the case); Roy v. Brown, 5 Vet. App. 554, 556 
(1993) (if the claimant fails to file a substantive appeal in 
a timely manner, and fails to timely request an extension of 
time, "he is statutorily barred from appealing the RO 
decision"). 
Pursuant to the United States Court of Appeals for Veterans 
Claims decision in Bernard v. Brown, 4 Vet. App. 384 (1993), 
the Board may adjudicate an issue notwithstanding the fact 
that the RO had not addressed the issue below.  In Bernard, 
however, the Court held that, in such a case, the Board must 
consider the question of whether the appellant had been given 
adequate notice to submit evidence and argument on the new 
issue and whether the appellant had been prejudiced by the 
Board's action in considering an issue not addressed by the 
agency of original jurisdiction.  Id. at 394.  If this has 
not been done, the matter must be remanded to the RO to avoid 
prejudice to the claimant.  Id. at 393; Marsh v. West, 11 
Vet. App. 468, 470-71 (1998).

The Board notes that this is the first time that the 
appellant has been notified that a timely substantive appeal 
was not filed with respect to his claims of entitlement to 
increased ratings for his cervical spine and psychiatric 
disorders.  He has not yet been afforded an opportunity to 
present argument and/or evidence on the question of 
timeliness, nor has he been provided a statement of the case 
or a supplemental statement of the case with respect to the 
issue of the timeliness and/or adequacy of his appeal of that 
claim.  Consequently, the Board will remand the matter to the 
RO to avoid the possibility of prejudice.  38 C.F.R. § 19.9 
(1999). 

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for degenerative 
disc disease of the lumbar spine since 
December 1998.  After securing the 
necessary release, the RO should obtain 
these records and associate any such 
records (not already in the claims 
folder) with the claims file.

2.  The RO should also clarify whether 
the veteran would desire further hearing.
3.  Following the above, the veteran 
should undergo VA orthopedic and 
neurological examinations to determine 
the current severity of his service-
connected degenerative disc disease of 
the lumbosacral spine.  All indicated 
tests should be accomplished, including 
complete range of motion studies of the 
lumbar spine. The orthopedic examiner 
should determine whether the lumbar spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups. This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.  The claims folder 
must be made available to the examiners 
for his or her review in conjunction with 
the examinations.

4.  The RO should advise the appellant 
that he has failed to file a timely 
substantive appeal with respect to the 
issues of entitlement to compensable 
ratings for a muscular strain of the 
cervical spine and a major depressive 
disorder, and give him the opportunity to 
submit any argument, evidence, or comment 
with respect to the proper appellate 
status of the issues, as well as an 
opportunity to request a hearing on the 
matter if he so desires.  Then, if the 
determination is unfavorable to the 
appellant, the RO should review the 
record and issue a supplemental statement 
of the case on the question of whether 
the appeal was properly perfected for 
review by the Board.  The Supplemental 
Statement of the Case should contain a 
summary of the pertinent facts and a 
summary of the laws and regulations 
applicable to the proper filing of 
appeals.

5.  In light of the additional evidence 
obtained pursuant to the requested 
development and in light of any other 
development deemed appropriate, the RO 
should readjudicate the issue of a rating 
in excess of 20 percent for degenerative 
disc disease of the lumbosacral spine 
including disc disease of L2-3 and L4-5.
  
If the benefit sought on appeal is not granted to the 
veteran's satisfaction and/or if a timely notice of 
disagreement is received with respect to any other matter, 
the veteran should be provided a Supplemental Statement of 
the Case on all issues in appellate status and be given an 
opportunity to respond thereto.
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).











